 
 
II 
110th CONGRESS 1st Session 
S. 44 
IN THE SENATE OF THE UNITED STATES 
 
January 4, 2007 
Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Rules and Administration 
 
A BILL 
To require disclosure and payment of noncommercial air travel in the Senate. 
 
 
1.Disclosure and payment of noncommercial air travel 
(a)Rules 
(1)Disclosure and paymentParagraph 2 of rule XXXV of the Standing Rules of the Senate is amended by adding at the end the following: 
 
(f)A Member, officer, or employee of the Senate shall— 
(1)disclose a flight on an aircraft that is not licensed by the Federal Aviation Administration to operate for compensation or hire, excluding a flight on an aircraft owned, operated, or leased by a governmental entity, taken in connection with the duties of the Member, officer, or employee as an officeholder or Senate officer or employee; 
(2)reimburse the owner or lessee of the aircraft for the pro rata share of the fair market value of such flight (as determined by dividing the fair market value of the normal and usual charter fare or rental charge for a comparable plane of appropriate size by the number of members, officers, or employees of the Congress on the flight); 
(3)with respect to the flight, file a report with the Secretary of the Senate, including the date, destination, and owner or lessee of the aircraft, the purpose of the trip, and the persons on the trip, except for any person flying the aircraft. . 
(2)Fair market value of noncommercial air travelParagraph 1(c)(1) of rule XXXV of the Standing Rules of the Senate is amended— 
(A)by inserting (A) after (1); and 
(B)by adding at the end the following: 
 
(B)Fair market value for a flight on an aircraft that is not licensed by the Federal Aviation Administration to operate for compensation or hire shall be the fair market value of the normal and usual charter fare or rental charge for a comparable plane of appropriate size. . 
(3)ReimbursementParagraph 1 of rule XXXVIII of the Standing Rules of the Senate is amended by adding at the end the following: 
 
(c)Use of an aircraft that is not licensed by the Federal Aviation Administration to operate for compensation or hire shall be valued for purposes of reimbursement under this rule as provided in paragraph 2(g)(2) of rule XXXV. . 
(b)FECA 
(1)DisclosureSection 304(b) of the Federal Election Campaign Act of 1971 (2 U.S.C. 434(b)) is amended— 
(A)by striking and at the end of paragraph (7); 
(B)by striking the period at the end of paragraph (8) and inserting ; and; and 
(C)by adding at the end the following new paragraph: 
 
(9)in the case of a principal campaign committee of a candidate (other than a candidate for election to the office of President or Vice President), any flight taken by the candidate (other than a flight designated to transport the President, Vice President, or a candidate for election to the office of President or Vice President) during the reporting period on an aircraft that is not licensed by the Federal Aviation Administration to operate for compensation or hire, together with the following information: 
(A)The date of the flight. 
(B)The destination of the flight. 
(C)The owner or lessee of the aircraft. 
(D)The purpose of the flight. 
(E)The persons on the flight, except for any person flying the aircraft. . 
(2)Exclusion of paid flight from definition of contributionSubparagraph (B) of section 301(8) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(8)(B)) is amended— 
(A)in clause (xiii), by striking and at the end; 
(B)in clause (xiv), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new clause: 
 
(xv)any travel expense for a flight taken by the candidate (other than a flight designated to transport the President, Vice President, or a candidate for election to the office of President or Vice President) on an aircraft that is not licensed by the Federal Aviation Administration to operate for compensation or hire: Provided, That the candidate (or the authorized committee of the candidate) pays to the owner, lessee, or other individual who provides the airplane the pro rata share of the fair market value of such flight (as determined by dividing the fair market value of the normal and usual charter fare or rental charge for a comparable plane of appropriate size by the number of candidates on the flight) by not later than 7 days after the date on which the flight is taken. . 
 
